PER CURIAM.
In this Anders appeal1 we strike the three year minimum mandatory provision in appellant’s sentence for possession of a firearm by a convicted felon. The convicted felon firearm offense is not one of the enumerated felonies in the statute which requires a minimum mandatory term for possession of a firearm. See § 775.087(2), Fla. Stat. (1995); Simmons v. State, 457 So.2d 534 (Fla. 2d DCA 1984). In all other respects, the judgment and sentences in this appeal are affirmed.
MINIMUM MANDATORY TERM STRICKEN; AFFIRMED AS MODIFIED.
DAUKSCH, W. SHARP and THOMPSON, JJ., concur.

. Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967).